
	
		II
		111th CONGRESS
		1st Session
		S. 1473
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2009
			Mrs. Hagan (for herself
			 and Mr. Cornyn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To catalyze change in the care and treatment of diabetes
		  in the United States.
	
	
		1.Short title; table of
			 contents; findings
			(a)Short
			 titleThis Act may be cited
			 as the Catalyst to Better Diabetes
			 Care Act of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents; findings.
					Sec. 2. Diabetes screening collaboration and outreach
				program.
					Sec. 3. Advisory group regarding employee wellness and disease
				management best practices.
					Sec. 4. National Diabetes Report Card.
					Sec. 5. Improvement of vital statistics collection.
					Sec. 6. Study on appropriate level of diabetes medical
				education.
				
			(c)FindingsThe
			 Congress finds as follows:
				(1)Diabetes is a
			 chronic public health problem in the United States that is getting
			 worse.
				(2)According to the
			 Centers for Disease Control and Prevention:
					(A)One in 3 Americans
			 born in 2000 will get diabetes.
					(B)One in 2 Hispanic
			 females born in 2000 will get diabetes.
					(C)1,500,000 new
			 cases of diabetes were diagnosed in adults in 2005.
					(D)In 2007,
			 23,600,000 Americans had diabetes, which is 7.8 percent of the population of
			 the United States.
					(E)5,700,000
			 Americans are currently undiagnosed.
					(F)African-Americans
			 are nearly twice as likely as whites to have diabetes.
					(G)Nearly 13 percent
			 of American Indians and Alaska Natives over 20 years old have diagnosed
			 diabetes.
					(H)In States with
			 significant Asian populations, Asians were 1.5 to 2 times as likely as whites
			 to have diagnosed diabetes.
					(3)Diabetes carries
			 staggering costs:
					(A)In 2007, the total
			 amount of the direct and indirect costs of diabetes was estimated at
			 $174,000,000,000.
					(B)18 percent of the
			 Medicare population has diabetes but spending on this group consumes 32 percent
			 of the Medicare budget.
					(4)Diabetes is
			 deadly. According to the Centers for Disease Control and Prevention:
					(A)In 2007, according
			 to death certificate numbers, diabetes contributed to 284,000 deaths.
					(B)Diabetes is likely
			 to be seriously underreported as studies have found that only 35 percent to 40
			 percent of decedents with diabetes had it listed anywhere on the death
			 certificate and only about 10 percent to 15 percent had it listed as the
			 underlying cause of death.
					(5)Diabetes
			 complications carry staggering economic and human costs for our country and
			 health system:
					(A)Diabetes
			 contributes to over 224,000 deaths a year.
					(B)The risk for stroke
			 is 2 to 4 times higher among people with diabetes.
					(C)Diabetes is the
			 leading cause of new blindness in America, causing approximately 12,000 to
			 24,000 new cases of blindness each year.
					(D)Diabetes is the
			 leading cause of kidney failure in America, accounting for 44 percent of new
			 cases in 2005.
					(E)In 2002, 44,400
			 Americans with diabetes began treatment for end-stage kidney disease and a
			 total of 153,730 were living on chronic dialysis or with a kidney transplant as
			 a result of their diabetes.
					(F)In 2004,
			 approximately 71,000 amputations were performed on Americans with
			 diabetes.
					(G)Poorly controlled
			 diabetes in women before conceiving and during the first trimester of pregnancy
			 can cause major birth defects in 5 percent to 10 percent of pregnancies and
			 spontaneous abortions in 15 percent to 20 percent of pregnancies.
					(6)Diabetes is unique
			 because many of its complications and tremendous costs are largely preventable
			 through early detection, better education on diabetes self-management, and
			 improved delivery of available medical treatment:
					(A)According to the
			 Agency for Healthcare Research and Quality, appropriate primary care for
			 diabetes complications could have saved the Medicare and Medicaid programs
			 $2,500,000,000 in hospital costs in 2001 alone.
					(B)According to the
			 Diabetes Prevention Project sponsored by the National Institutes of Health,
			 lifestyle interventions such as diet and moderate physical activity for those
			 with prediabetes reduced the development of diabetes by 58 percent; among
			 Americans aged 60 and over, lifestyle interventions reduced diabetes by 71
			 percent.
					(C)Research shows
			 detecting and treating diabetic eye disease can reduce the development of
			 severe vision loss by 50 percent to 60 percent.
					(D)Research shows
			 comprehensive foot care programs can reduce amputation rates by 45 percent to
			 85 percent.
					(E)Detecting and
			 treating early diabetic kidney disease by lowering blood pressure can reduce
			 the decline in kidney function by 30 percent.
					(7)Research shows that diabetes
			 self-management training programs, involving a health team that includes
			 certified diabetes educators, not only significantly reduce overall health
			 costs but also improve health outcomes.
				2.Diabetes
			 screening collaboration and outreach program
			(a)EstablishmentWith
			 respect to diabetes screening tests and for the purposes of reducing the number
			 of undiagnosed seniors with diabetes or prediabetes, the Secretary of Health
			 and Human Services (referred to in this Act as the Secretary),
			 in collaboration with the Director of the Centers for Disease Control and
			 Prevention (referred to in this section as the Director),
			 shall—
				(1)review uptake and
			 utilization of diabetes screening benefits to identify and address any existing
			 problems with regard to utilization and data collection mechanisms;
				(2)establish an
			 outreach program to identify existing efforts by agencies and by the private
			 and nonprofit sectors to increase awareness among seniors and providers of
			 diabetes screening benefits; and
				(3)maximize cost
			 effectiveness in increasing utilization of diabetes screening benefits.
				(b)ConsultationIn
			 carrying out this section, the Secretary and the Director shall consult
			 with—
				(1)various units of
			 the Federal Government, including the Centers for Medicare & Medicaid
			 Services, the Surgeon General of the Public Health Service, the Agency for
			 Healthcare Research and Quality, the Health Resources and Services
			 Administration, and the National Institutes of Health; and
				(2)entities with an
			 interest in diabetes, including industry, voluntary health organizations, trade
			 associations, and professional societies.
				3.Advisory group
			 regarding employee wellness and disease management best practices
			(a)EstablishmentThe Secretary shall establish an advisory
			 group consisting of representatives of the public and private sector. The
			 advisory group shall include—
				(1)representatives of
			 the Department of Health and Human Services;
				(2)representatives of
			 the Department of Commerce; and
				(3)members of the
			 public, representatives of the private sector, and representatives of the small
			 business community, who have experience with diabetes or in administering and
			 operating employee wellness and disease management programs.
				(b)DutiesThe
			 advisory group established under subsection (a) shall examine and make
			 recommendations of best practices of employee wellness and disease management
			 programs in order to—
				(1)provide public and
			 private sector entities with improved information in assessing the role of
			 employee wellness and disease management programs in saving money and improving
			 quality of life for patients with chronic illnesses; and
				(2)encourage the
			 adoption of effective employee wellness and disease management programs.
				(c)ReportNot
			 later than 1 year after the date of the enactment of this Act, the advisory
			 group established under subsection (a) shall submit to the Secretary the
			 results of the examination under subsection (b)(1).
			4.National Diabetes
			 Report Card
			(a)In
			 generalThe Secretary, in
			 collaboration with the Director of the Centers for Disease Control and
			 Prevention (referred to in this section as the Director), shall
			 prepare on a biennial basis a national diabetes report card (referred to in
			 this section as a Report Card) and, to the extent possible, for
			 each State.
			(b)Contents
				(1)In
			 generalEach Report Card shall include aggregate health outcomes
			 related to individuals diagnosed with diabetes and prediabetes
			 including—
					(A)preventative care
			 practices and quality of care;
					(B)risk factors;
			 and
					(C)outcomes.
					(2)Updated
			 reportsEach Report Card that is prepared after the initial
			 Report Card shall include trend analysis for the Nation and, to the extent
			 possible, for each State, for the purpose of—
					(A)tracking progress
			 in meeting established national goals and objectives for improving diabetes
			 care, costs, and prevalence (including Healthy People 2010); and
					(B)informing policy
			 and program development.
					(c)AvailabilityThe
			 Secretary, in collaboration with the Director, shall make each Report Card
			 publicly available, including by posting the Report Card on the
			 Internet.
			5.Improvement of
			 vital statistics collection
			(a)In
			 generalThe Secretary, acting through the Director of the Centers
			 for Disease Control and Prevention and in collaboration with appropriate
			 agencies and States, shall—
				(1)promote the
			 education and training of physicians on the importance of birth and death
			 certificate data and how to properly complete these documents, including the
			 collection of such data for diabetes and other chronic diseases;
				(2)encourage State
			 adoption of the latest standard revisions of birth and death certificates;
			 and
				(3)work with States
			 to re-engineer their vital statistics systems in order to provide
			 cost-effective, timely, and accurate vital systems data.
				(b)Death
			 certificate additional languageIn carrying out this section, the
			 Secretary may promote improvements to the collection of diabetes mortality
			 data, including the addition of a question for the individual certifying the
			 cause of death regarding whether the deceased had diabetes.
			6.Study on
			 appropriate level of diabetes medical education
			(a)In
			 generalThe Secretary shall,
			 in collaboration with the Institute of Medicine and appropriate associations
			 and councils, conduct a study of the impact of diabetes on the practice of
			 medicine in the United States and the appropriateness of the level of diabetes
			 medical education that should be required prior to licensure, board
			 certification, and board recertification.
			(b)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Secretary
			 shall submit a report on the study under subsection (a) to the Committees on
			 Ways and Means and Energy and Commerce of the House of Representatives and the
			 Committees on Finance and Health, Education, Labor, and Pensions of the
			 Senate.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary.
		
